—In a consolidated action to recover damages for personal injuries and property damages, the defendant Greenman appeals from so much of an order of the Supreme Court, Queens County (Lonschein, J.), dated June 11, 1985, which granted the cross motion of the codefendant Osteopathic Hospital and Clinic of New York, Inc., for a severance of the plaintiff’s action against it and its cross claim against the appellant.
Ordered that the order is reversed insofar as appealed from, with costs, and the cross motion for a severance is denied.
No prejudice to a substantial right of any party was demonstrated so as to require a severance. The circumstances herein are of the type which are better suited to resolution in a single trial. Aé” has been noted, "if the cases are tried separately each defendant will try to place the blame on the other *536for all or most of the injuries” (Potter v Clark, 19 AD2d 585; see also, Thayer v Collett, 41 AD2d 581).
We find that the factual and legal questions involved in the causes of action against the defendants are sufficiently related so that the interest of justice and judicial economy in the avoidance of multiplicity of actions call for a single trial (see, Shanley v Callanan Indus., 54 NY2d 52; Huttick v Biograph Realty Corp., 37 AD2d 597; Egan v Ariens Co., 108 AD2d 894). Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.